                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 JEREMY CHERRY and LOCAL 733 OF                                        PLAINTIFFS
 THE INTERNATIONAL
 BROTHERHOOD OF ELECTRICAL
 WORKERS
 v.                                                CAUSE NO. 1:18CV88-LG-RHW

 HUNTINGTON INGALLS
 INCORPORATED                                                          DEFENDANT

     MEMORANDUM OPINION AND ORDER REGARDING SUMMARY
                   JUDGMENT MOTIONS

      BEFORE THE COURT are the [42] Motion for Partial Summary Judgment

filed by Plaintiff Jeremy Cherry, and the [44] Motion for Summary Judgment filed

by Defendant Huntington Ingalls Inc. (“Ingalls”). Both Motions are fully briefed.

The parties dispute application of a Mississippi statute limiting an employer’s

ability to fire an employee for transporting or storing a firearm in his or her

automobile on company premises. After due consideration of the submissions and

the relevant law, the Court concludes that Jeremy Cherry was wrongfully

discharged. Accordingly, his Motion for Partial Summary Judgment is granted.

Ingalls’ Motion is granted in part and denied in part.

                                  BACKGROUND

      In April 2016, Plaintiff Jeremy Cherry was employed by Ingalls as a

cableman in the electrical department of its Pasacagoula shipyard, and a member of

the Local 733 of the International Brotherhood of Electrical Workers. Cherry was

on his way to work, driving on the access road leading to the main gate of the
construction area when a security officer pulled him over for speeding. A

subsequent search revealed a pistol and ammunition clip in the glove box. Cherry

was terminated for violation of company policy prohibiting firearms and other

weapons on company property. He alleges his termination violated his written

employment agreement and Mississippi Code § 45-9-55, which generally forbids an

employer from establishing, maintaining, or enforcing “any policy or rule that has

the effect of prohibiting a person from transporting or storing a firearm in a locked

vehicle in any parking lot, parking garage, or other designated parking area.”

Miss. Code Ann. § 45-9-55(1).1 Cherry’s claims are for beach of employment



1   The statute reads in full:

(1) Except as otherwise provided in subsection (2) of this section, a public or private
employer may not establish, maintain, or enforce any policy or rule that has the
effect of prohibiting a person from transporting or storing a firearm in a locked
vehicle in any parking lot, parking garage, or other designated parking area.

(2) A private employer may prohibit an employee from transporting or storing a
firearm in a vehicle in a parking lot, parking garage, or other parking area the
employer provides for employees to which access is restricted or limited through the
use of a gate, security station or other means of restricting or limiting general
public access onto the property.

(3) This section shall not apply to vehicles owned or leased by an employer and used
by the employee in the course of his business.

(4) This section does not authorize a person to transport or store a firearm on any
premises where the possession of a firearm is prohibited by state or federal law.

(5) A public or private employer shall not be liable in a civil action for damages
resulting from or arising out of an occurrence involving the transportation, storage,
possession or use of a firearm covered by this section.

Miss. Code. Ann. § 45-9-55.


                                          -2-
contract, breach of the duty of good faith and fair dealing, and negligent infliction of

emotional distress. He seeks compensatory and punitive damages.

       Local 733 alleges that Ingalls refused to “submit Cherry’s termination

through the grievance procedure set forth in the collective bargaining agreement”

because “an arbitrator would have to interpret state law – an eventuality prohibited

under the [Collective Bargaining Agreement].” (Compl. 3, 4, ECF No. 1.) Local 733

alleges the refusal was a breach of the CBA because the statute in question had

already been interpreted by the Mississippi Supreme Court. Local 733 seeks an

order requiring Ingalls to abide by the CBA and to submit Cherry’s termination to

arbitration.

                          THE SUMMARY JUDGMENT MOTIONS

       In his motion for partial summary judgment, Cherry argues that Ingalls’

parking lot security measures did not qualify for the exception to § 45-9-55 so that

Ingalls could enforce its weapons policy. Specifically, Ingalls did not maintain a

security station or restrict or limit access to the access road or parking lot through

the use of a gate or other barrier. Cherry contends that as a consequence, his

termination violated Mississippi Code § 45-9-55, and he is entitled to a judgment on

the issue of liability.

       Ingalls moves for summary judgment on all claims. It argues first that it is

entitled to judgment as a matter of law on Local 733’s claim of breach of the CBA,

because the Union has waived its right to require Ingalls to arbitrate the dispute.

Ingalls also argues that the claim is not arbitrable because the arbitrator would



                                          -3-
have to interpret the statute to determine if it gives an employee the right to

possess a firearm on company property outside a parking lot.

      Second, Ingalls contends it is entitled to judgment on Cherry’s wrongful

discharge claim because Mississippi Code § 45-9-55 does not apply to the facts of

this case. Ingalls argues that the statute applies to locked vehicles in secured

parking lots and does not extend to an employee’s unlocked vehicle on an access

road. Thus, Cherry could be discharged for possession of a firearm discovered in his

unlocked car on an access road leading to a parking lot. Even if the facts of this

case did fall within the statute, Ingalls contends that its parking lots have sufficient

security to qualify for the exception, allowing it to forbid possession of firearms in

employee’s vehicles parked on the premises.

      Following from its argument that it did not violate § 45-9-55 in discharging

Cherry, Ingalls contends it is entitled to summary judgment on the remaining

claims of breach of good faith and fair dealing, negligent infliction of emotional

distress, and punitive damages. Ingalls also moves, in the alternative, for summary

judgment regarding Cherry’s claims for back pay during the period he was unable to

work due to injuries.

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact means

that ‘evidence is such that a reasonable jury could return a verdict for the

nonmoving party.’” Royal v. CCC & R Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th



                                          -4-
Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). If the

evidence presented by the nonmovant “‘is merely colorable, or is not significantly

probative,’ summary judgment is appropriate.” Cutting Underwater Techs. USA,

Inc. v. ENI U.S. Operating Co., 671 F.3d 512, 516 (5th Cir. 2012) (quoting Anderson,

477 U.S. at 249). In deciding whether summary judgment is appropriate, the Court

views the evidence and inferences in the light most favorable to the nonmoving

party. RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

                                        ANALYSIS

      1. The Firearms Statute

      Mississippi Code § 45-9-55 was enacted in 2006 and has been applied only a

handful of times. In 2015 the Fifth Circuit certified to the Mississippi Supreme

Court the question of whether the statute created an exception to the employment

at will doctrine.2 The Mississippi Supreme Court responded that the statute did

indeed create an exception. Swindol v. Aurora Flight Scis. Corp. (Swindol II), 194

So. 3d 847, 854-55 (Miss. 2016). The Fifth Circuit concluded that “the court was

holding that the relevant cause of action for discharging someone in violation of this

statute is the same as that already recognized for wrongful discharges under McArn

[v. Allied Bruce–Terminix Co., 626 So. 2d 603 (Miss. 1993)], namely, a tort action

with the same categories of relief being available.” Swindol I, 832 F.3d at 494. The



2  The precise question certified was “[w]hether in Mississippi an employer may be
liable for a wrongful discharge of an employee for storing a firearm in a locked
vehicle on company property in a manner that is consistent with Section 45–9–55.”
Swindol v. Aurora Flight Scis. Corp. (Swindol I), 805 F.3d 516, 523 (5th Cir. 2015),
certified question answered, 194 So. 3d 847 (Miss. 2016).
                                         -5-
Fifth Circuit subsequently remanded cases in which district courts had held that an

employer was immune from suit under § 45-9-55 and under Mississippi’s at-will

employment doctrine.

      Ingalls does not contend that it is immune from Cherry’s wrongful discharge

claim. The relevancy of the Swindol opinions to this case therefore seems limited to

general background. In any event, Cherry’s wrongful discharge claim is based on

Ingalls’ alleged breach of the CBA by terminating him without cause, which has

always been a valid basis under Mississippi law. See Cmty. Care Ctr. of Aberdeen v.

Barrentine, 160 So. 3d 216, 217 (Miss. 2015) (“[W]rongful-discharge suits in

Mississippi generally must be based upon written employment contracts.”).

             a) Cases Applying Mississippi Code § 45-9-55

      An early post-Swindol I case is Parker v. Leaf River Cellulose, LLC, in which

the plaintiff was terminated after a firearm was discovered in his locked vehicle in

“a parking area which has no gate, fence, or security station, and which ‘is

surrounded on all sides by roadways and open fields.’” No. 2:14CV9-KS-MTP, 2017

WL 2197130, at * 1 (S.D. Miss. May 18, 2017). At the parking area entrances, the

employer had placed signs stating that the parking area was for use of employees

and visitors to the business, and all weapons were prohibited. Id. The court found

that the defendant had not shown that its parking area was restricted as described

in § 45-9-55(2), and therefore “it was not entitled to prevent the plaintiff from

storing his firearm in his locked vehicle under Mississippi law.” Id. at *4.




                                          -6-
      In Smith v. Huntington Ingalls Incorporated, the court found questions of fact

concerning whether the same Ingalls parking areas at issue in this case are

restricted as described in § 45-9-55(2). 363 F. Supp. 3d 711 (S.D. Miss. 2019). The

plaintiff had two “speed loaders” in plain view inside his locked vehicle parked in

one of Ingalls’ parking lots at the shipyard in Pascagoula. Id. at 712. He contended

his subsequent termination was in violation of § 45-9-55. Ingalls argued that its no

firearms policy was “enforceable because it ‘restricts public access with no-

trespassing signs, security patrols, and closed circuit cameras monitored in a

central security station.’” Id. at 718.

      The court reviewed the evidence of the parking restrictions and found that

Ingalls had not shown it was entitled to summary judgment. The court questioned

whether Ingalls’ policy infringes on the rights of its employees under state law.

“Ingalls’ policy as applied arguably has the effect of precluding its employees from

having firearms in their vehicles during [their] commutes, which in some cases may

be quite long.” Id. at 719 (citations omitted). Given that there was no screening of

vehicles entering the parking lots but might be screening of employees as they

actually entered the workplace, “the effectiveness of Ingalls’ parking lot policy in

achieving its stated goal of improving security seems questionable.” Id. Summary

judgment was denied because “at a minimum there are material fact questions for

resolution at trial regarding whether Ingalls’ policy, as applied by Ingalls in this

case, resulted in Smith’s wrongful termination.”




                                          -7-
      In McIntyre v. Calsonic Kansei North America, Inc., No. 3:16-cv-00886-HTW-

LRA (S.D. Miss. Mar. 29, 2019) (ECF No. 122), the court examined a parking lot

that used “the gates, the security station, signage, security patrols, video

surveillance, a mechanical arm and, perhaps most importantly, a cyclone fence

topped with barbed wire enclosing the entire property, including parking lot 1B.”

Id. at 24. This combination made the parking lot qualify as “sufficiently ‘enclosed’

within the meaning of § 45-9-55(2).” Id. The court noted that the parking lot in

question was “the most limited or restricted parking lot that has been scrutinized to

date under the provisions of Subsection 2 of § 45-9-55. None of the other facilities

has been completely enclosed by a perimeter fence topped with barbed wire.” Id. at

27.

             b) Discussion

      Ingalls argues that subsection (1) of the statute bars an employer from

prohibiting possession of a firearm but only “in a locked vehicle in any parking lot,

parking garage, or other designated parking area.” Because Cherry’s vehicle was

not locked and not in a parking lot, parking garage, or other designated parking

area when the firearm was discovered, Ingalls contends that the statute did not

apply to him. Ingalls argues it would be an improper expansion of the statute to

apply it to Cherry’s vehicle.

      Ingalls’ interpretation of the statute is incomplete. The entire sentence

provides:

      Except as otherwise provided in subsection (2) of this section, a public
      or private employer may not establish, maintain, or enforce any policy

                                          -8-
       or rule that has the effect of prohibiting a person from transporting or
       storing a firearm in a locked vehicle in any parking lot, parking garage,
       or other designated parking area.

Miss. Code § 45-9-55(1) (emphasis added). Ingalls’ policy has the effect of

prohibiting a person from transporting or storing a weapon in his or her vehicle. It

would be impossible for an employee to arrive at one of Ingalls’ parking lots without

driving on an access road, and Ingalls’ policy makes it a terminable violation for an

employee to do so with a firearm in the vehicle. That is precisely what happened in

this case – Cherry was prohibited from transporting his firearm to a parking lot,

where it could be stored in his locked vehicle. Ingalls’ reading of subsection (1)

would make it apply only after the employee had driven through the property,

parked in a parking lot, and locked his or her vehicle, when the language plainly

applies to a policy that prevents an employee from reaching the parking lot in the

first instance. Since Ingalls’ policy has the effect of prohibiting transportation or

storage of a firearm, the policy violates § 45-9-55 unless the exception of subsection

(2) applies.

       The exception provides:

       A private employer may prohibit an employee from transporting or
       storing a firearm in a vehicle in a parking lot, parking garage, or other
       parking area the employer provides for employees to which access is
       restricted or limited through the use of a gate, security station or other
       means of restricting or limiting general public access onto the property.

Miss. Code. Ann. § 45-9-55(2)

       Both parties request summary judgment on the issue of whether the Ingalls

parking lots qualify for this exception. Ingalls does not contend that its parking lots



                                          -9-
are gated, or that it has manned, controlled access to its parking lots. Ingalls

argues instead that the exception applies because its security department “uses a

number of means to restrict public access to the parking lot where Cherry testified,

he intended to park.” (Ingalls Mem. 13, ECF No. 45.) These are: 1) no-trespassing

signs; 2) constant security patrols of the parking lots and 3) a comprehensive

system of closed-circuit cameras monitored in a central security station. (Id. at 13-

14.)

       Cherry argues that Ingalls has a fence around the perimeter of its property,

but the parking lots are not enclosed, and Ingalls “maintained no security station

and did not erect a gate or similar barrier to restrict public ingress or egress to its

parking lots.” (Cherry Mem. 14, ECF No. 43.)

       The photos provided by Rick Graham, Ingalls Director for Security, show no-

trespassing signs at the entrances of parking lots. The parking lots are separated

from the adjacent road by a low fence consisting of one cable strung through short

posts. This minimal type of fencing also serves as delineation within the parking

areas, which are not paved and lack painted lines. (See Ingalls Mot. Ex. 1, at 49-58,

ECF No. 48-1 (ECF pagination).)

       There is no material factual dispute about the condition of Ingalls’ parking

lots; the parties argue about application of the statutory language to the facts. The

Court finds the discussion in the Parker case most helpful in resolving this dispute.3



3  Although the analysis in Smith concerned the same evidence and similar
arguments, the court could only grant or deny Ingalls’ summary judgment motion.
It found that Ingalls could not show it met the requirements of the statute and left
                                          - 10 -
In Parker, the employer maintained a parking area with no gate, fence, or security

station. At the entrances to the parking area were signs stating that the parking

area was for use of employees and visitors to the business, and all weapons were

prohibited. 2017 WL 2197130, at *1. There was a security station approximately

145 feet away from the parking area. Id. at *3.

      The court held that a security station removed from the parking lot entrance

did not meet the statutory requirements. “[T]he term ‘security station’ must get its

meaning from the ‘gate’ term it is associated with,” and “[t]his means that for a

security station to limit or restrict access to the employee parking area under § 45-

9-55(2), it must limit or restrict access in a way similar to a gate.” Id. The court

determined this interpretation to be “consistent with the legislative intent of the

statute to exempt private employers who gated or otherwise restricted access to

their employees’ parking area.” Id. (citing State Farm Ins. Co. v. Gay, 526 So. 2d

534, 537 (Miss. 1988); Miss. Legislative Highlights, 2006 Sess.; Antonin Scalia &

Bryan A. Garner, Reading Law: The Interpretation of Legal Texts (2012)).

Similarly, signs restricting access did not satisfy the statute, because they did not

constitute a physical barrier at the access points of the parking lot. Id. Once

again, the statute “require[s] restricted or limited access to the lot, similar to that of

a gate or of a security station.” Id.




that question for the jury. The result may have been different if cross-motions had
been presented, as in Parker and this case.
                                          - 11 -
      This Court agrees with Parker’s interpretation of what § 45-9-55(2) requires

exempting an employer from compliance with § 45-9-55(1). Accordingly, Ingalls’

central security station and no trespassing signs do not constitute “other means of

restricting or limiting general public access” onto its parking lots in accord with the

statute. Ingalls’ constant security patrols and closed-circuit monitoring of the

parking areas also do not satisfy the statute; none of these security measures

resemble a physical barrier at the access points of a parking lot.

      Because Ingalls has failed to limit or restrict access to its employee parking

lots in a manner consistent with § 45-9-55(2), it was not entitled to enforce its policy

preventing Cherry from transporting his firearm in his vehicle as he drove to the

parking lot. Ingalls’ termination of Cherry’s employment for transporting his

firearm was wrongful. Ingalls’ Motion for Summary Judgment will be denied on the

issue of liability as to Cherry’s claim of wrongful termination, and Cherry’s Motion

for Partial Summary Judgment will be granted.

      2. Breach of the CBA

      Ingalls moves for summary judgment on the plaintiff’s claims that Ingalls

breached the CBA by terminating Cherry’s employment and declining to arbitrate

this dispute. The parties agree that the CBA provides for arbitration of grievances

the parties are unable to resolve. Ingalls contends, however, that a limitation on

the arbitrator’s power to interpret a statute foreclosed the possibility of arbitration

in this case. The provision provides:

      The Arbitrator shall have no power to interpret any State or Federal
      statute when the compliance or noncompliance therewith shall be

                                         - 12 -
      involved in the determination of a grievance. Any case appealed to the
      Arbitrator on which the Arbitrator has no power to rule shall be
      referred back to the parties without decision.

(Ingalls Mot. Ex. 9, at 3, ECF No. 44-9 (ECF pagination).) Because the Union

asserted that Cherry’s discharge violated § 45-9-55, Ingalls determined that the

arbitrator would have no power to rule and declined to arbitrate.

      The Union responds that “because of the legal and judicial effort expended

thus far, Plaintiffs will not seek to compel arbitration of Cherry’s termination.”

(Pls.’ Resp. Mem. 4, ECF No. 47.) Thus the Union has withdrawn Count I of the

Complaint requesting an order requiring Ingalls to arbitrate Cherry’s termination.

(Compl. 3-5, ECF No. 1.) Ingalls is entitled to summary judgment of this claim.

      Count II of the Complaint alleges that Ingalls breached the CBA by

terminating him without cause and in violation of Miss. Code § 45-9-55. Ingalls

predicates its entitlement to summary judgment of this claim on its position that

Cherry’s termination was not wrongful because it was entitled to enforce its

firearms policy. Because the Court has ruled differently, summary judgment in

Ingalls’ favor will be denied in regard to Count II.

      3. Breach of the Implied Covenant of Good Faith and Fair Dealing

      Ingalls’ moves for summary judgment on Cherry’s claim for breach of the

implied covenant of good faith and fair dealing on the basis that it did not violate §

45-9-55 in terminating him. Because the Court has ruled otherwise, Ingalls is not

entitled to summary judgment of this claim.




                                         - 13 -
      4. Negligent Infliction of Emotional Distress

      Ingalls moves for summary judgment of Cherry’s claim for negligent infliction

of emotional distress on the bases that 1) it did not violate § 45-9-55 in terminating

him; and 2) it is immune from negligence suits by employees under the Mississippi

workers compensation laws. The first basis is negated by the Court’s holding above.

Nevertheless, it is clear that claims for negligent infliction of emotional distress

against one’s employer “are barred by the Mississippi Workers’ Compensation Law,

Miss. Code §§ 71-3-1 and 71-3-9.” Walker v. Statewide Healthcare Servs., LLC, No.

3:17-CV-1035-CWR-FKB, 2018 WL 2407651, at *2 (S.D. Miss. Mar. 26, 2018).

Ingalls is entitled to summary judgment in regard to Cherry’s claim for negligent

infliction of emotional distress.

      5. Punitive Damages

      In determining whether the issue of punitive damages should be submitted to

a jury, a trial court decides “whether, under the totality of the circumstances and

viewing the defendant’s conduct in the aggregate, a reasonable, hypothetical trier of

fact could find either malice or gross neglect/reckless disregard.” Doe ex rel. Doe v.

Salvation Army, 835 So. 2d 76, 79 (Miss. 2003) (quotation omitted).

      Cherry argues that there is evidence from which the jury could find that

Ingalls’ violation of § 45-9-55 was knowing and willful so as to justify punitive

damages. Between the statute’s enactment in 2006 and Cherry’s termination in

2016, more than twenty-five employees had been terminated for violating Ingalls’

firearms policy. Cherry argues that as a consequence Ingalls had many



                                         - 14 -
opportunities to consider whether its policy complied with the statute. Further,

applying rules of statutory interpretation should have led Ingalls to anticipate the

holding in Parker, which issued while Cherry’s request for arbitration was pending.

Ingalls argues that the jury should not be allowed to consider the issue of punitive

damages because 1) it adopted its firearm policy in good faith for the purpose of

safety; 2) § 45-9-55 is not ambiguous and Ingalls did not violate it; 3) at the time of

Cherry’s termination the language of § 45-9-55(2) had not been construed in a way

that would make Ingalls’ method of restricting access inadequate; and 4) Ingalls

relied on the advice given by its counsel after the Mississippi Supreme Court

decided Swindol.

      The Court is mindful that the recovery of punitive damages is disfavored and

permitted only in extreme cases. See Life & Cas. Ins. Co. of Tenn. v. Bristow, 529

So. 2d 620, 622 (Miss. 1988) (“Mississippi law does not favor punitive damages; they

are considered an extraordinary remedy and allowed with caution and within

narrow limits.”). There is no evidence here of malicious or reckless conduct of the

part of Ingalls. The case law surrounding the application of § 45-9-55 is at best,

unsettled and evolving. And the application of § 45-9-55 to the particular policy at

issue here is open to reasonable debate, and/or review. Thus, this case does not

justify the extraordinary remedy of punitive damages. Ingalls is entitled to

summary judgment in regard to Cherry’s claim for punitive damages.

      6. Back Pay After April 2017




                                         - 15 -
      Ingalls moves for summary judgment to limit Cherry’s claim for back pay,

arguing that he was unable to work from April through October of 2017 because of

injuries suffered in a car accident, and would have been laid off at the end of

October 2017 with the other cablemen and not rehired in any event.

      Cherry does not dispute that he cannot recover back pay for the six months

he was unable to work in 2017. However, he argues there is a factual dispute

regarding whether he could have been recalled to work in another craft. Cherry

provides deposition testimony from the business manager of the Union that all

cablemen “who wanted to” were placed in other crafts. (Mergenschoer Dep. 31-34,

ECF No. 42-5.) Ingalls disputes the testimony, contending that Cherry was not

eligible for employment in other departments, but could have applied for rehire in

2017. (Suppl. Frederic Decl. 1-2, ECF No. 52-4.) This factual dispute is for the jury

to consider. Summary judgment in Ingalls’ favor on the claim for back pay will be

denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [42] Motion

for Partial Summary Judgment filed by Plaintiff Jeremy Cherry is GRANTED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [44] Motion for

Summary Judgment filed by Defendant Huntington Ingalls Inc. is GRANTED IN

PART AND DENIED IN PART as set out above.

      SO ORDERED AND ADJUDGED this the 2nd day of December, 2019.

                                            s/    Louis Guirola, Jr.
                                                     LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE


                                         - 16 -
